                         Case 1:20-cv-03121-VSB Document 1-7 Filed 04/20/20 Page 1 of 2



         April 10, 2020


         GCT New York LP (“GCT”)
         300 Western Avenue
         Staten Island, New York 10303
         Email: jatkins@globalterminals.com,

         Dear John,

         We refer to the Terminal Services Agreement dated as of June 22, 2015 between GCT and Maersk Agency
         U.S.A. as agent for Maersk A/S (“Maersk Line”) (successor to Maersk Line A/S) (the “TSA”), as amended from
         time to time, including by the Second Amendment dated November 19, 2018 (the “2nd Amendment”). Capitalized
         terms used herein and not otherwise defined shall have the meaning set forth in the TSA.

         We write to inform you that Maersk Line hereby exercises its termination rights under the TSA and that all
         Maersk Line-operated vessels (including those Sealand and Hamburg Sud services currently calling at GCT) will
         cease to call GCT no later than May 1, 2020.

         Under Section 11 of the 2nd Amendment, Maersk Line is required to “pay a termination fee equal to the total
         amount of all volume credits issued by the Operator pursuant to Section 8 of this Amendment in respect of all
         Contract Years” in connection with its termination of the TSA under that provision. In that provision, the Parties
         have already agreed that such termination fee constitutes a genuine pre-estimate of GCT’s damages in the event of
         termination of the TSA by Maersk Line at the commencement of the last year of the TSA. We believe that the
         Parties’ agreement to Section 11’s termination fee formula is equally applicable to properly compensate GCT for
         any earlier termination of the TSA, particularly in light of GCT’s waiver of any rights to any loss of profits, loss
         of revenue and any consequential or indirect damages in connection with any departure of Maersk Line from
         GCT.

         Accordingly, pursuant to Section 11(b) of the 2nd Amendment, Maersk Line requests that GCT submit to Maersk
         Line an invoice associated with Maersk Line’s termination, which Maersk Line shall pay in four equal
         installments as set out in Section 11 of the 2nd Amendment. Based on our calculations, the volume credit issued
         for 2019 was $1,146,072 and we project that the volume credit that would have been issued for 2020 would have
         been $922,752 (which we believe to be a generous estimate given the uncertainty related to COVID-19). As a
         result, we believe a reasonable calculation of the Termination Fee is $2,068,824. Because the Termination Fee is
         a genuine pre-estimate of damages associated with one year of cancelled vessel calls, and Maersk Line’s vessel
         calls will cease as of May 1, 2020, we are willing to offer an additional $3,448,040 in consideration of Maersk
         Line’s exit from GCT and in full and final settlement and satisfaction of all obligations associated with the
         departure. This is an offer of settlement made in good faith and Maersk Line reserves all rights and waives none
         should GCT reject this offer.

         We thank you for your past services and your assistance in a smooth transition.


         Very truly yours,

         Balaji Salem /s/
         Terminal Procurement
         Maersk

         Cc: generalcounsel@globalterminals.com




Classification: Public
                          Case 1:20-cv-03121-VSB Document 1-7 Filed 04/20/20 Page 2 of 2



              Peter W. Jabbour, Esq.




       DB1/ 112588617.2                                 2
Classification: Public
